TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00631-CV



Billy Caffey, Individually and as Personal Representative of the Estate of Brain W. Caffey,
                                        Appellant

                                                   v.

       American Medical Response of Texas, Inc.; AMR Employee No. 230/EMTP
  Attendant D. Stevens; and AMR Employee No. 139/EMTP Unknown Driver, Appellees


     FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
        NO. CV35,213, HONORABLE JOHN YOUNGBLOOD, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant filed a notice of appeal on August 1, 2013. He has attempted to appeal

from a judgment signed on April 15, 2013. Because appellant filed a motion for new trial on

May 15, 2013, the deadline for filing his notice of appeal was July 15, 2013. See Tex. R. App. P.

26.1(a) (notice of appeal must be filed within 90 days after judgment signed when motion for new

trial timely filed). The deadline for filing a motion for extension of time to file his notice of appeal

was July 30, 2013.       See Tex. R. App. P. 26.3 (allowing 15-day extension of notice of

appeal deadline).

                On October 9, 2013, we sent a letter to appellant stating our concern that we lacked

jurisdiction over this appeal because the notice of appeal was not timely filed. See Tex. R. App. P.

25.1(b), 26.1, 26.3; Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Appellant responded to
our letter, asking for this Court to grant an “out of time” appeal. The time for filing a notice of

appeal, however, is jurisdictional and, absent a timely filed notice of appeal or extension request, we

must dismiss the appeal. See Tex. R. App. P. 2, 25.1(b), 26.3; Verburgt, 959 S.W.2d at 617.

Accordingly, we dismiss this appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a).



                                               __________________________________________

                                               Melissa Goodwin, Justice

Before Justices Puryear, Rose, and Goodwin

Dismissed for Want of Jurisdiction

Filed: November 6, 2013




                                                  2